                                            Case 3:20-cv-02569-LB Document 8 Filed 04/29/20 Page 2 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                      SAN FRANCISCO DIVISION

                                   6
                                        PETER JOHNSON,
                                   7                                                        Case No. 20-cv-02569-LB
                                                       Plaintiff,
                                   8
                                                v.                                          CONSENT OR DECLINATION
                                   9                                                        TO MAGISTRATE JUDGE
                                        MAKER ECOSYSTEM GROWTH                              JURISDICTION
                                  10    HOLDINGS, INC., et al.,
                                  11                   Defendants.

                                  12      INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if
Northern District of California
 United States District Court




                                  13   you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
                                       consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.
                                  14

                                  15      ( ) Consent to Magistrate Judge Jurisdiction
                                  16
                                           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  17   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  18   United States Court of Appeals for the Ninth Circuit.
                                  19                  OR
                                  20
                                          ( X) Decline Magistrate Judge Jurisdiction
                                  21
                                           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  22   magistrate judge conduct all further proceedings in this case and I hereby request that this case be
                                       reassigned to a United States district judge.
                                  23

                                  24          May 14, 2020
                                       DATE: ________________                                 NAME:          Adam S. Heder
                                  25                                                   COUNSEL FOR
                                                                                       (OR “PRO SE”):         Peter Johnson
                                  26

                                  27

                                  28                                                                          Signature
